UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51884 Standard Mobile, Inc. (Exact name of small business issuer as specified in its charter) Delaware 26-1276310 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15044 Ocaso Avenue, La Mirada, California 90638 (Address of principal executive offices) (Zip Code) (714) 670-7868 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 13, 2007: 100,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES PART I - FINANCIAL INFORMATION Item 1.Financial Information Standard Mobile, Inc. (a development stage company) FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 Standard Mobile, Inc. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheet F-1 Statement of Operations and Retained DeficitF-2/F-3 Statement of Stockholders Equity F-4 Cash Flow Statement F-5 Notes to the Financial StatementsF-6 Standard Mobile, Inc. (a development stage company) BALANCE SHEET As of September 30, 2007 and December 31, 2006 ASSETS CURRENT ASSETS 9/30/2007 12/31/2006 Cash $ - $ - Total Current Assets - - TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued Expenses $ 2,750 $ 1,750 Total Current Liabilities 2,750 1,750 TOTAL LIABILITIES 2,750 1,750 STOCKHOLDERS' EQUITY Preferred Stock - Par value $0.001; Authorized: 10,000,000 None issues and outstanding - - Common Stock - Par value $0.001; Authorized: 100,000,000 Issued and Outstanding: 100,000 100 100 Additional Paid-In Capital - - Accumulated Deficit (2,850 ) (1,850 ) Total Stockholders' Equity (2,750 ) (1,750 ) TOTAL LIABILITIES AND EQUITY $ - $ - The accompanying notes are an integral part of these financial statements F-1 Standard Mobile, Inc. (a development stage company) STATEMENT OF OPERATIONS For the nine months ending September 30, 2007 and 2006 from inception (December 9, 2005) through September 30, 2007 9 MONTHS 9 MONTHS FROM ENDING ENDING INCEPTION 9/30/2007 9/30/2006 TO 9/30/07 REVENUE $ - $ - $ - COST OF SERVICES - - - GROSS PROFIT OR (LOSS) - - - GENERAL AND ADMINISTRATIVE EXPENSES 1,000 800 2,850 NET INCOME (LOSS) (1,000 ) (800 ) (2,850 ) ACCUMULATED DEFICIT, BEGINNING BALANCE (1,850 ) (400 ) - ACCUMULATED DEFICIT, ENDING BALANCE $ (2,850 ) $ (1,200 ) $ (2,850 ) Earnings (loss) per share $ (0.01 ) $ (0.01 ) Weighted average number of common shares 100,000 100,000 The accompanying notes are an integral part of these financial statements F-2 Standard Mobile, Inc. (a development stage company) STATEMENT OF OPERATIONS For the three months ending September 30, 2007 and 2006 3 MONTHS 3 MONTHS ENDING ENDING 9/30/2007 9/30/2006 REVENUE $ - $ - COST OF SERVICES - - GROSS PROFIT OR (LOSS) - - GENERAL AND ADMINISTRATIVE EXPENSES 500 250 NET INCOME (LOSS) (500 ) (250 ) ACCUMULATED DEFICIT, BEGINNING BALANCE (2,350 ) (950 ) ACCUMULATED DEFICIT, ENDING BALANCE $ (2,850 ) $ (1,200 ) The accompanying notes are an integral part of these financial statements F-3 Standard Mobile, Inc. (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (December 9, 2005) through September 30, 2007 COMMON ACCUM. TOTAL SHARES STOCK DEFICIT EQUITY Stock issued on acceptance 100,000 $ 100 $ 100 of incorporation expenses December 9, 2005 Net Income (Loss) (400 ) (400 ) Total, December 31, 2005 100,000 100 (400 ) (300 ) Net Income (Loss) (1,450 ) (1,450 ) Total, December 31, 2006 100,000 100 (1,850 ) (1,750 ) Net Income (Loss) (1,000 ) (1,000 ) Total, September 30, 2007 100,000 $ 100 $ (2,850 ) $ (2,750 ) The accompanying notes are an integral part of these financial statements F-4 StandardMobile,Inc. (a development stage company) STATEMENTS OF CASH FLOWS For the nine months ending September 30, 2007 and 2006 from inception (December 9, 2005) through September 30, 2007 9 MONTHS 9 MONTHS FROM ENDING ENDING INCEPTION CASH FLOWS FROM OPERATING ACTIVITIES 9/30/2007 9/30/2006 TO 9/30/07 Net income (loss) $ (1,000 ) $ (800 ) $ (2,850 ) Stock issued as compensation - - 100 Increase (Decrease) in Accrued Expenses 1,000 800 2,750 Total adjustments to net income 1,000 800 2,850 Net cash provided by (used in) operating activities - - - CASH FLOWS FROM INVESTING ACTIVITIES None - - - Net cash flows provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES None - - - Proceeds from stock issuance - - - CASH RECONCILIATION Net increase (decrease) in cash - - - Cash - beginning balance - - - CASH BALANCE - END OF PERIOD $ - $ - $ - The accompanying notes are an integral part of these financial statements F-5 Standard Mobile, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS 1.Summary of significant accounting policies: Industry: Starndard Mobile, Inc. (the Company), a Company incorporated in the state of Delaware as of December 9, 2005 plans to locate and negotiate with a business entity for the combination of that target company with The Company. The combination will normally take the form of a merger, stock-for-stock exchange or stock-for-assets exchange. In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that The Company will be successful in locating or negotiating with any target company. The Company has been formed to provide a method for a foreign or domestic private company to become a reporting ("public") company whose securities are qualified for trading in the United States secondary market. The Company has adopted its fiscal year end to be December 31. Results of Operations and Ongoing Entity: The Company is considered to be an ongoing entity for accounting purposes; however, there is substantial doubt as to the Company's ability to continue as a going concern. The Company's shareholders fund any shortfalls in The Company's cash flow on a day to day basis during the time period that The Company is in the development stage. Liquidity and Capital Resources: In addition to the stockholder funding capital shortfalls; The Company anticipates interested investors that intend to fund the Company's growth once a business is located. Cash and Cash Equivalents: The Company considers cash on hand and amounts on deposit with financial institutions which have original maturities of three months or less to be cash and cash equivalents. Basis of Accounting: The Company's financial statements are prepared in accordance with U.S. generally accepted accounting principles. F-6 Income Taxes: The Company utilizes the asset and liability method to measure and record deferred income tax assets and liabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. At this time, The Company has set up an allowance for deferred taxes as there is no company history to indicate the usage of deferred tax assets and liabilities. Fair Value of Financial Instruments: The Company's financial instruments may include cash and cash equivalents, short-term investments, accounts receivable, accounts payable and liabilities to banks and shareholders. The carrying amount of long-term debt to banks approximates fair value based on interest rates that are currently available to The Company for issuance of debt with similar terms and remaining maturities. The carrying amounts of other financial instruments approximate their fair value because of short-term maturities. Concentrations of Credit Risk: Financial instruments which potentially expose The Company to concentrations of credit risk consist principally of operating demand deposit accounts. The Company's policy is to place its operating demand deposit accounts with high credit quality financial institutions. At this time The Company has no deposits that are at risk. 2.Related Party Transactions and Going Concern: The Company's financial statements have been presented on the basis that it is a going concern in the development stage, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. At this time The Company has not identified the business that it wishes to engage in. The Company's shareholder funds The Company's activities while The Company takes steps to locate and negotiate with a business entity for combination; however, there can be no assurance these activities will be successful. 3.Accounts Receivable and Customer Deposits: Accounts receivable and Customer deposits do not exist at this time and therefore have no allowances accounted for or disclosures made. F-7 4.Use of Estimates: Management uses estimates and assumptions in preparing these financial statements in accordance with generally accepted accounting principles. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenue and expenses. Management has no reason to make estimates at this time. 5.Revenue and Cost Recognition: The Company uses the accrual basis of accounting in accordance with generally accepted accounting principles for financial statement reporting. 6.Accrued Expenses: Accrued expenses consist of accrued legal, accounting and office costs during this stage of the business. 7.Operating Lease Agreements: The Company has no agreements at this time. 8.Stockholder's Equity: Preferred stock includes 10,000,000 shares authorized at a par value of $0.001, of which none are issued or outstanding. Common Stock includes 100,000,000 shares authorized at a par value of $0.001, of which 100,000 have been issued for the amount of $100 on December 31, 2005 in acceptance of the incorporation expenses for the Company. 9.Required Cash Flow Disclosure for Interest and Taxes Paid: The company has paid no amounts for federal income taxes and interest. The Company issued 100,000 common shares of stock to its sole shareholder in acceptance of the incorporation expenses for the Company. 10.Earnings Per Share: Basic earnings per share ("EPS") is computed by dividing earnings available to common shareholders by the weighted-average number of common shares outstanding for the period as required by the Financial Accounting Standards Board (FASB) under Statement of Financial Accounting Standards (SFAS) No. 128, "Earnings per Shares". Diluted EPS reflects the potential dilution of securities that could share in the earnings. F-8 11.Income Taxes: The Company has available net operating loss carryforwards for financial statement and federal income tax purposes. These loss carryforwards expire if not used within 20 years from the year generated. The Company's management has decided a valuation allowance is necessary to reduce any tax benefits because the available benefits are more likely than not to expire before they can be used.These net operating losses expire as the following, $400 at 2025, and $1,450 at 2026, $1,000 at 2027. 12. Subsequent Events: In an effort to substantiate stockholder value, Standard Mobile, Inc. evaluated various companies and compatible or alternative business opportunities with the intent that a reverse merger transaction be negotiated and completed pursuant to which Standard Mobile, Inc. would acquire a target company with an operating business with the intent of continuing the acquired company’s business as a publicly held entity.As the result of this search, the company has located a candidate for the merger. The merger would be effectuated during the forth quarter of F-9 Item 2.Management’s Discussion and Analysis or Plan of Operation Plan of Operation On October 22, 2007 (the "Effective Date"), pursuant to the terms of a Stock Purchase Agreement, Won Bum Lee purchased a total of 100,000 shares of issued and outstanding common stock of Standard Mobile, Inc. (the "Company") from Michael Raleigh, the sole officer, director and shareholder of the Company, for an aggregate of $32,500 in cash.The total of 100,000 shares represented all of the shares of outstanding common stock of the Company at the time of transfer.Mr. Lee used private funds to purchase the shares of the Company.As part of the acquisition, and pursuant to the Stock Purchase Agreement, the following changes to the Company's directors and officers have occurred: O As of October 22, 2007 Won Bum Lee was appointed as the Company's President, Chief Executive Officer, Chief Financial Officer, Chairman of the Board and Secretary. O Michael Raleigh then resigned as a member of the Company's Board of Directors and as the Company's President, Chief Executive Officer, Chief Financial Officer, Chairman of the Board and Secretary, effective October 22, 2007 O The Company changed its name to Standard Mobile, Inc. Over the next twelve months, the Company intends to raise enough cash to satisfy its short term operating expenses and continue to implement its business plan.The Company is not engaging in any product research or development.The Company is focusing on creating value through the use of its sales force and quality of products. The Company does not expect any significant purchases or sale of equipment over the next twelve months nor does it expect a change in the number of employees. Results of Operation The Company did not have any operating income from inception (December 9, 2005) through September 30, 2007 and recognized a net loss of $500 for the three months ended September 30, 2007.Some general and administrative expenses from inception were accrued. Expenses from inception were comprised of costs mainly associated with legal, accounting and office fees. Liquidity and Capital Resources At September 30, 2007, the Company had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company. Management is in the process of conducting fundraising efforts through the use of a private placement.No estimate can be made as to the number of persons who will invest in the Company but any proceeds raised will be used to pay general administrative expenses with the remainder going to fund operations and grow the business. Critical Accounting Policies We have identified the policies outlined below as critical to our business operations and an understanding of our results of operations. The list is not intended to be a comprehensive list of all of our accounting policies.In many cases, the accounting treatment of a particular transaction is specifically dictated by accounting principles generally accepted in the United States, with no need for management's judgment in their application. The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“SFAS 109”).Under SFAS 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under SFAS 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Recent Pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
